Citation Nr: 0725584	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome (IVDS) with bulging disc at L5-
S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992.  He also served with the Army National Guard.  It 
has previously been established that the veteran was on 
inactive duty for training in May 1997 when he sustained an 
injury to his back, which was the basis for the grant of 
service connection for IVDS. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  

In the veteran's April 2002 substantive appeal, he requested 
a hearing before the Board to be held at his local RO.  The 
hearing was scheduled in July 2006.  The veteran cancelled 
his appearance prior to the hearing.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e).

A review of the claims folder reveals the veteran raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Prior September 23, 2002, the veteran's IVDS was not 
productive of severe disability manifested by recurring 
attacks with intermittent relief. 

3.  Between September 23, 2002, and September 26, 2003, the 
veteran's IVDS was not productive of incapacitating episodes 
having a total duration of at least four but less than six 
weeks during a 12 month period. 

4.  From September 26, 2003, the veteran's IVDS has not been 
productive of forward flexion of the thoracolumbar spine of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a rating in 
excess of 20 percent for IVDS have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

2.  Between September 23, 2002, and September 26, 2003, the 
criteria for a rating in excess of 20 percent for IVDS have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (prior to September 26, 2003).

3.  From September 26, 2003, the criteria for a rating in 
excess of 20 percent for IVDS have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5239, 5242, 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The veteran filed his increased rating claim in March 2000, 
prior to the enactment of the VCAA.  In August 2001, after 
the rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  The veteran had an opportunity to 
respond prior to the issuance of the February 2002 Statement 
of the Case (SOC).  

Additional VCAA letters were issued in June 2002, January 
2004, and July 2004.  The veteran was further notified to 
submit any evidence in his possession that pertained to the 
claim.  These letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  A letter advising the 
veteran of the evidence necessary to establish a disability 
rating and effective date was sent in March 2006.

While the VCAA notice was not issued prior to the initial 
adjudication of the claim, the lack of pre-adjudication 
notice was not prejudicial to the veteran.  As indicated, in 
the matters now before the Board, documents fully meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  The delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

The Board notes the veteran indicated in his substantive 
appeal that he had treated with a chiropractor.  The RO 
followed-up and sent the veteran a letter in June 2002 asking 
that he return the enclosed VA Form 21-4141, Authorization 
and Consent to Release Information to VA.  The veteran did 
not respond.  The Court has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission of a 
completed consent form, is not an impossible or onerous task. 
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
Thus, a remand is not necessary.  38 C.F.R. § 3.159(c)(1).

The Board additionally notes the veteran's representative has 
argued that the January 2004 VA examination was inadequate.  
However, the Board finds the examiner reviewed the claims 
folder, took a complete history from the veteran, and 
performed a physical examination which included range of 
motion studies.  As such, the Board finds the examination 
adequate for rating purposes.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his IVDS due to symptoms which 
include, but are not limited to, radiating pain and decreased 
range of motion.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2006). 

Historically, service connection was awarded for IVDS with 
bulging disc at L5-S1 in a November 1998 rating decision.  
The RO assigned a 20 percent rating effective February 1998.  
The veteran filed his increased rating claim in March 2000.  
The November 2000 rating decision continued the veteran's 20 
percent disability rating.  The veteran disagreed and 
initiated the instant appeal. 

The Board notes that during the pendency of this appeal the 
criteria for evaluating IVDS were changed twice, initially on 
September 23, 2002, and again on September 26, 2003, when the 
new general rating formula for injuries and diseases of the 
spine (other than IVDS) became effective.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243.  VA General Counsel 
found that the amended version shall apply only to periods 
from and after the effective date of the amendment.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment. VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See, too, 38 C.F.R. § 
3.114 and Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  Here, in the September 2004 
supplemental statement of the case (SSOC) the RO examined the 
veteran's claim for increased rating for IVDS under all three 
rating criteria. 

Prior to the revision that became effective in September 
2002, IVDS was rated under Diagnostic Code 5293.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5293: 

A 20 percent rating was required for moderate IVDS with 
recurring attacks. 

A 40 percent rating was warranted for severe IVDS with 
recurring attacks with intermittent relief. 

A 60 percent rating was warranted when IVDS resulted in 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating IVDS was changed.  
Under Diagnostic Code 5293, as amended, IVDS (preoperatively 
or postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002) the revised criteria provide that:

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. 

A 40 percent rating requires that the disability be 
productive of incapacitating episodes having a total duration 
of at least four but less than six weeks during the past 12 
months. 

A 60 percent rating is available when the condition is 
manifested by incapacitating episodes having a total duration 
of at least six weeks but less than twelve weeks during the 
past 12 months. 

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or 
nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note 
(1) (2003)).

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consisted of a new rating formula termed General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) and encompassed such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  The new diagnostic code numbers are 
Diagnostic Codes 5235-5243 and include Diagnostic Code 5237 
for lumbosacral or cervical strain, Diagnostic Code 5239 for 
spondylolistheis or segmental instability, Diagnostic Code 
5242 for degenerative arthritis, and Diagnostic Code 5243 for 
IVDS.  As noted, effective September 26, 2003, the diagnostic 
code number for IVDS is Diagnostic Code 5243, and it is to be 
rated either under the General Rating Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes effective September 
26, 2003, is the same as the criteria for incapacitating 
episodes under the prior Diagnostic Code 5293 in effect as of 
September 23, 2002.

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease: 

A 10 percent evaluation is warranted for: forward flexion of 
the thoracolumbar spine that is greater than 60 degrees but 
not greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height. 

A 20 percent evaluation is warranted for: forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation may be assigned in cases of 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Note (3) provides that in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and applicable law, the Board 
finds that the veteran's IVDS does not warrant a rating in 
excess of 20 percent.  In this regard, the veteran was 
afforded a VA spine examination in April 2000.  The veteran 
reported chronic low back pain radiating to the bilateral 
lower extremities.  The VA examiner noted that the veteran's 
forward flexion was 90 degrees with pain, extension was 15 
degrees with pain, and bilateral lateral flexion and rotation 
was 35 degrees with pain.  The veteran was diagnosed with 
status post T11 body fracture with chronic low back pain and 
radiculitis of chronic disc disease at L5-S1.  Pain was 
considered the only limiting factor.

In a separate April 2000 VA spinal cord examination, there 
was no limitation of passive or active range of motion.  The 
joints were not painful on motion testing.  Range of motion 
was not additionally limited by pain.  There was no motor or 
sensory impairment.

The veteran had an additional VA examination in May 2000.  
The veteran reported intermittent low back pain.  The VA 
examiner stated that the veteran's lumbar spine range of 
motion was within normal limits throughout but had painful 
flexion and extension.  The veteran's pain was noted to be 
intermittent.  There were no neurological abnormalities.

An August 2000 neurological clinic note showed the veteran 
continued to complain of low back pain, weakness in the lower 
extremities, and difficulty walking.  He denied bowel or 
bladder impairment.  Motor strength was 5/5 throughout.  
Sensation was intact to light touch and pinprick.  A magnetic 
resonance imaging (MRI) report dated in October 2000 
contained findings compatible with an old compression 
fracture deformity of T11.  

VA outpatient treatment records dated in December 2000 reveal 
the veteran denied weakness or numbness in the extremities.  
Sensation was intact.  His gait was normal.  In January 2001, 
he had full range of motion.  Sensation was again intact.  
Straight leg raising was negative. 

Upon VA examination in September 2001, the veteran reported 
intermittent low back pain radiating to the bilateral lower 
extremities.  The veteran reported that he wore a lumbosacral 
corset at work as a custodian at the post office.  The VA 
examiner noted that the veteran's forward flexion range of 
motion was 50 degrees with pain, extension was 20 degrees 
with pain, and bilateral lateral flexion and rotation was 35 
degrees with pain.  The VA examiner noted that the veteran's 
pain was the only limiting factor and that there was mild 
tenderness at the lumbosacral paraspinals bilaterally.  The 
VA examiner diagnosed the veteran with status post old T11 
compression fracture and degenerative joint disease of the 
lumbosacral spine.  The VA examiner noted that he did 
neurological testing in May 2000 and the neurology department 
conducted tests in April 2000 and both test results were 
negative. 

VA outpatient treatment records dated between 2002 and 2004 
were also reviewed.  These records indicate the veteran 
received acupuncture analgesia for lower back pain.  He also 
underwent physical therapy resulting in tolerance to exercise 
and decreased complaints of pain.   Neurological examinations 
were repeatedly normal.  There was an indication that in 2003 
the veteran was participating in karate for exercise.  An MRI 
dated in February 2003 showed no significant interval change 
when compared with previous studies in October 2000.  There 
was slight narrowing of the intervertebral disc space at L5-
S1.  

The veteran had a VA spine examination in January 2004.  He 
complained of stabbing low back pain radiating to the right 
lower extremity of intermittent duration and variable 
intensity.  The veteran's range of motion was within normal 
limits throughout.  The VA examiner noted that the veteran's 
forward flexion was 95 degrees out of 90 degrees with pain at 
the end, the veteran's extension was 30 degrees out of 30 
degrees with no pain, and the veteran's bilateral lateral 
flexion and rotation was 45 degrees out of 45 degrees with 
slight pain, on the right side, at the end.  Range of motion 
was the same on repetitive testing.  The VA examiner did not 
note any symptoms of IVDS. 

After careful review of the veteran's VA treatment reports 
and VA medical examinations, the Board finds that the 
veteran's service-connected disability picture does not meet 
the criteria, under any of the three periods of the rating 
criteria, for the assignment of a rating higher then the 
current 20 percent.

Under Diagnostic Code 5293 in effect prior to September 2002,  
the veteran does not meet the next highest rating of 40 
percent since the veteran's disability picture was not 
manifested by severe IVDS with recurring attacks with 
intermittent relief. 

Under Diagnostic Code 5293, effective September 23, 2002, and 
prior to September 26, 2003, the veteran does not meet the 
next highest rating of 40 percent since the veteran's 
disability was not productive of incapacitating episodes 
having a total duration of at least four but less than six 
weeks during a 12 month period.  

Under the newest rating criteria, effective September 26, 
2003, the veteran's disability picture is not manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7.  The most recent VA examination in January 
2004 revealed that the veteran's range of motion was not 
limited by pain.  In addition, none of the VA examinations or 
his VA treatment reports cited hereinabove stated any 
additional limitation of function due to pain, fatigue, 
weakness, or lack of endurance.  Thus, the Board finds that 
there is no additional functional loss, and moreover, 
complaints of pain and findings of loss of range of motion 
are adequately compensated for in the 20 percent rating 
assigned.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's IVDS 
and its effect on earning capacity and ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above. 

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  There is nothing in the record to distinguish the 
veteran's case from the cases of numerous other veterans who 
are subject to the schedular rating criteria for the same 
disability.  

ORDER

Entitlement to an evaluation in excess of 20 percent for IVDS 
with bulging disc at L5-S1 is denied. 


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


